Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants amendments, affidavits and arguments filed on 10/14/2021. Applicant’s attorney Occhiuti discussed proposed amendments to claim 1 during an interview on Nov 24 2021. In light of the affidavits, arguments and following examiner’s amendment the rejections of record are withdrawn. Claims 1-2 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Occhiuti on 12/15/2021.
The application has been amended as follows: 
REWRITE claim 1 as:
1. A method for increasing protein content proportion in milk of a lactating cow, comprising orally administering a compound shown by the following formula (I) or salt thereof to the lactating cow in an amount of 0.02 to 2 mg/kg of body weight/day in terms of 5- aminolevulinic acid,

    PNG
    media_image1.png
    123
    369
    media_image1.png
    Greyscale

wherein R1 represents a hydrogen atom, a formyl group, an acetyl group, a propionyl group, or a butyryl group and wherein R2 represents a hydrogen atom, a methyl group, an ethyl group, a propyl group, a butyl group, or a pentyl group.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method for increasing protein content proportion in milk of a lactating cow, comprising orally administering a compound shown by the following formula (I) or salt thereof to the lactating cow in an amount of 0.02 to 2 mg/kg of body weight/day in terms of 5- aminolevulinic acid (5-ALA),
The closest prior art teach 5-ALA as feedstock composition or as a supplement for dairy animals but do not teach increasing the protein content proportion in lactating cows. There is no prior art that anticipates or make obvious that administration of the compounds of formula I increases the protein content proportion in milk of a lactating cow. Claims 1-2 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627